Title: From George Washington to William Denny, 23 October 1757
From: Washington, George
To: Denny, William



Sir
Fort Loudoun Octr 23d 1757.

Your favour Inclosing Sir William Johnson’s Letter, I had the Honour to receive Yesterday between four & five P.M.—at which time the Indians therein spoke of arrivd here. About the same hour to day they depart; Escorted by an Officer whom I have chargd with the care of conducting them to the first Garrison in Carolina.
I have bought of the bearer, Mr James Innis, the Horses which conveyd them hither, and which he tells me, he was Instructed

to sell. All other necessary Expences arising in their March through this Colony, I shall pay in behalf of this Government. I am Sir, with great respect Yr most Obedt Hble Servt

Go: Washington

